Stephens, J.
¶32 (dissenting) — The lead opinion begins with an uncontroversial proposition: religious institutions hold a special place in our society and may be granted certain statutory exemptions without offending the constitution. But it elevates this proposition to unprecedented heights and deprives Washington’s article I, section 12 privileges and immunities clause of its intended meaning by disclaiming any limits on the ability of religious-affiliated corporations to engage in discrimination unrelated to their religious beliefs or practices. Wash. Const, art. I, § 12. The broad exemption of religious nonprofit corporations from Washington’s Law Against Discrimination (WLAD), at RCW 49.60.040(11), cannot constitutionally be applied to allow race or disability discrimination against a hospital security guard. Because such discrimination is not protected as part of religious exercise and indeed violates the federal First Amendment establishment clause, it cannot satisfy the “reasonable ground” standard under article I, section 12. U.S. Const, amend. 1.1 would hold the exemption violates this provision as applied to WLAD claims based on discrimination that is unrelated to an employer’s religious purpose, practice, or activity, and answer yes to certified question number 2, as to article I, section 12.14
*790DISCUSSION

I. Article I, Section 12’s Privileges and Immunities Clause Protects Rights Guaranteed to All Washington Citizens

¶33 Article I, section 12 of the Washington constitution was adopted against a backdrop of legislative misconduct that is almost unimaginable today. The framers lived in a time when the “ ‘wholesale corruption of state legislatures [was] laughed at by honest men throughout America.’ ” James Leonard Fitts, The Washington Constitutional Convention of 1889, at 28-29 (1951) (unpublished MA thesis, University of Washington) (on file with Washington State Law Library) (alteration in original) (quoting Tacoma Daily Ledger (July 19, 1889)). The territorial legislature was no exception and “spent much of its time granting special acts or privileges.” 1 Wilfred J. Airey, A History of the Constitution and Government of Washington Territory 208 (1945) (unpublished PhD dissertation, University of Washington) (on file with Washington State Law Library). Prior to statehood, “[r]ailroads were chartered but never built; the actions of inexperienced Territorial officials were legalized; private laws authorizing the building of bridges, the establishing of ferries, or the incorporating of companies often with nearly monopolistic powers, were passed regularly.” Id. (footnote omitted).
¶34 Delegates to the Washington constitutional convention were united in their desire to reign in these abuses. Fitts, supra, at 28-29; Jonathan Thompson, The Washington Constitution’s Prohibition on Special Privileges and Immunities: Real Bite for “Equal Protection” Review of Regulatory *791Legislation?, 69 Temp. L. Rev. 1247, 1277-78 (1996); see Robert F. Utter & Hugh D. Spitzer, The Washington State Constitution: A Reference Guide 39 (2d ed. 2013). Antipathy for unchecked legislative power was so pervasive that one member remarked, “ ‘If ... a stranger from a foreign country were to drop into this convention, he would conclude that we were fighting a great enemy, and that this enemy is the legislature.’ ” Fitts, supra, at 29 (quoting Tacoma Daily Ledger (Aug. 9, 1889)).
¶35 Despite striking differences between the text and historical roots of article I, section 12 and the federal equal protection clause, Washington courts construed the two provisions in lockstep for many years. See, e.g., State v. Smith, 117 Wn.2d 263, 281, 814 P.2d 652 (1991). In 2002 we reversed course, applying the Gunwall15 factors and concluding that article I, section 12 warrants separate analysis “when the threat is not of majoritarian tyranny but of a special benefit to a minority and when the issue concerns favoritism rather than discrimination.” Grant County Fire Prot. Dist. No. 5 v. City of Moses Lake, 145 Wn.2d 702, 725-31, 42 P.3d 394 (2002) (Grant County I), rev’d on reh’g on other grounds, 150 Wn.2d 791, 83 P.3d 419 (2004) (Grant County II); see Gunwall, 106 Wn.2d at 61-62 (setting forth six nonexclusive factors for determining whether the Washington Constitution provides more protection than the United States Constitution). On rehearing, we reversed results but not direction, upholding the law at issue but sustaining our Gunwall holding from Grant County I. 150 Wn.2d at 806-11 (holding that “the Washington State provision requires independent analysis from the federal provision when the issue concerns favoritism”).16
*792¶36 After Grant County II, some confusion remained over whether article I, section 12 is more protective only when the challenged law is “a grant of positive favoritism to a minority class.” Andersen v. King County, 158 Wn.2d 1,16, 138 P.3d 963 (2006). In 2007, a plurality rejected this requirement, holding that article I, section 12 has more “bite” whenever a law confers a privilege or immunity, not just when it benefits a “minority class.” Madison v. State, 161 Wn.2d 85, 94 n.6,163 P.3d 757 (2007). And in two cases in 2008, the issue was settled when a majority of the court applied the Madison plurality approach and declined to examine whether the laws at issue affected a “minority class.” See Am. Legion Post No. 149 v. Dept. of Health, 164 Wn.2d 570, 606-08, 192 P.3d 306 (2008) (plurality opinion); Ventenbergs v. City of Seattle, 163 Wn.2d 92, 102-04, 178 P.3d 960 (2008).
¶37 The lead opinion concedes that Ockletree’s right to hold employment free from discrimination is important but argues it is not “fundamental” and therefore not protected by article I, section 12. Lead opinion at 781. The lead opinion mistakes the privileges and immunities of state citizenship protected by article I, section 12 for the fundamental rights of all Americans guaranteed by the federal due process clause. U.S. Const, amend. XIV, § 1.
¶38 Due process protects a variety of fundamental rights under the banner of “liberty,” including the rights to marry, to have and raise children, to obtain contraception and an abortion, and to refuse medical treatment. See generally Washington v. Glucksberg, 521 U.S. 702, 719-20, 117 S. Ct. 2258, 138 L. Ed. 2d 772 (1997). Infringements of these *793fundamental rights are permissible only if “ ‘narrowly tailored to serve a compelling state interest.’ ” Id. at 721 (quoting Reno v. Flores, 507 U.S. 292, 302, 113 S. Ct. 1439, 123 L. Ed. 2d 1 (1993)).
¶39 By contrast, Washington’s privileges and immunities clause guarantees equal protection of the laws but also protects those “ ‘ “fundamental rights which belong to the citizens of the state by reason of such citizenship.” ’ ” Ventenbergs, 163 Wn.2d at 103 (quoting Grant County II, 150 Wn.2d at 813 (quoting State v. Vance, 29 Wash. 435,458, 70 P. 34 (1902))). This court has never suggested that these rights are limited to those deserving heightened scrutiny under federal law. Rather, these rights are more prosaic than the “fundamental rights” guaranteed by due process and include “the right to ... carry on business” in the state, “to acquire and hold property, and to protect and defend the same in the law,” and “to enforce other personal rights.” Vance, 29 Wash, at 458.
¶40 By conflating distinct constitutional doctrines, the lead opinion asks us to believe that the framers of Washington’s constitution ratified the privileges and immunities clause in 1889 to safeguard rights that would not be consolidated under federal due process for a generation. See Meyer v. Nebraska, 262 U.S. 390,399,43 S. Ct. 625, 67 L. Ed. 1042 (1923) (broadening the scope of “liberty” to include these personal rights). Even if I were prepared to accept this view, the lead opinion’s sweeping reinterpretation of article I, section 12 would require us to overturn cases dating back to territorial days in which we upheld laws under a standard less stringent than strict scrutiny. Indeed, under its reasoning, article I, section 12 would seem to guarantee Washington citizens the solemn and fundamental right to sell cigars, animal feed, and eggs. See State v. W.W. Robinson Co., 84 Wash. 246, 249, 146 P. 628 (1915) (animal feed); City of Seattle v. Dencker, 58 Wash. 501, 502-03, 108 P. 1086 (1910) (cigars); In re Habeas Corpus of Camp, 38 Wash. 393, 396, 80 P. 547 (1905) (eggs).
*794¶41 The improbability that the framers of the constitution intended to ensconce such a right strongly suggests that the rights protected by article I, section 12 and the due process clause are not the same. The WLAD exemption is subject to heightened scrutiny if it grants a privilege or immunity of state citizenship to religious nonprofits. Whether the statute also infringes liberty interests protected by due process is irrelevant to its status under article I, section 12.

II. The Right To Sue for Discriminatory Dismissal Is a Privilege of Washington Citizenship Protected by Article I, Section 12

¶42 The lead opinion is correct that not every statute favoring one class of employers over another grants a “privilege or immunity” under article I, section 12. Lead opinion at 778 (citing Grant County II, 150 Wn.2d at 812). Privileges and immunities “ ‘pertain alone to those fundamental rights which belong to the citizens of the state by reason of such citizenship.’ ” Grant County II, 150 Wn.2d at 812-13 (quoting Vance, 29 Wash, at 458).
¶43 In Vance, 29 Wash, at 458, we explained that article I, section 12 protects “the right, by usual modes, to acquire and hold property, and to protect and defend the same in the law; the rights to the usual remedies to collect debts, and to enforce other personal rights.” Under long-settled law, article I, section 12 protects the broad privilege of Washington citizens to bring claims in state court. See id.; Cotten v. Wilson, 27 Wn.2d 314, 317-20,178 P.2d 287 (1947) (holding the right to sue in negligence is a privilege of state citizenship protected by article I, section 12); see also Corfield v. Coryell, 6 F. Cas. 546, 552 (C.C.E.D. Pa. 1823) (Washington, J. ) (holding that among the privileges and immunities of all state citizens is the right “to institute and maintain actions of any kind in the courts of the state”).
¶44 In contrast, a right granted only at the discretion of the legislature is not a “privilege” any citizen can assert. For *795example, there is no privilege to petition for annexation because the legislature enjoys plenary authority to adjust municipal boundaries. Grant County II, 150 Wn.2d at 813-14. Likewise, the legislature has authority to create or repeal causes of action unrelated to common law claims, and it does not grant or withhold a privilege when it does so. See Atchison v. Great W. Malting Co., 161 Wn.2d 372, 381, 166 P.3d 662 (2007) (wrongful death).
¶45 The lead opinion is simply wrong when it states that the “protection from discrimination in private employment is a creature of statutory enactment.” Lead opinion at 780. The WLAD itself makes clear that employment free from discrimination rests at the core of the sort of “personal rights” this court in Vance identified as fundamental. 29 Wash, at 458. The WLAD was enacted “in fulfillment of the provisions of the Constitution of this state concerning civil rights” to protect “the rights and proper privileges” of state citizens, RCW 49.60.010, and resounds with provisions confirming the right to seek redress beyond its own remedies. Indeed, well before the legislature created a statutory right of action in 1973, it included the following language in RCW 49.60.020: “Nor shall anything herein contained be construed to deny the right to any person to institute any action or pursue any civil or criminal remedy based upon an alleged violation of his or her civil rights.” Laws of 1957, ch. 37, § 2; see Griffin v. Eller, 130 Wn.2d 58, 84 n.7, 922 P.2d 788 (1996) (Talmadge, J., dissenting) (setting out legislative history).
¶46 Importantly, the WLAD recognizes that freedom from discrimination is a civil right, not merely a statutory promise. RCW 49.60.030(l)(a) (declaring that the “civil right” to be free from discrimination includes “[t]he right to obtain and hold employment without discrimination”); see also RCW 49.60.010 (declaring that discrimination against any citizen because of, inter alia, race or disability is “a matter of state concern” and that such discrimination “menaces the institutions and foundation of a free demo*796cratic state”). It is simply incredible for the lead opinion to suggest that Washington citizens enjoyed no state common-law remedy for discrimination until 1973 — and that even today they must rely on state and federal legislative grace to vindicate their rights.
¶47 The lead opinion relies on Griffin, asserting that the religious employer exemption and the small business exemption reflect the same rational basis in lifting the burden of enhanced statutory remedies. Lead opinion at 780. Maybe so, but this does not answer whether the exemption affects a fundamental right for purposes of the state privileges and immunities clause. Griffin was resolved solely under an equal protection analysis. 130 Wn.2d at 65. While we held in Griffin that the small employer exemption survived the traditional federal rational basis review, we did not suggest it would survive an independent state privileges and immunities analysis. 130 Wn.2d at 64-65. Though Griffin is not on point, in considering the privileges and immunities clause in this context, “[w]e do not write on a clean slate.” Madison, 161 Wn.2d at 114 (Madsen, J., concurring). In Cotten, 27 Wn.2d at 317-20, this court struck down a state law that required injured plaintiffs to prove gross negligence on the part of certain common carriers on privileges and immunities grounds. We held that injured persons would otherwise have benefited from the state common-law rule, under which “the carrier is held to the highest degree of care for the safety of its passengers, and the plaintiff is required to prove only slight negligence.” Id. at 317. Because the law shielded carriers against a cause of action belonging to every state citizen, deemed a fundamental right, we held it was an impermissible grant of a privilege or immunity. Id.; see Thompson, supra, at 1276 (describing Cotten as an “immunity” case). The case before us is no different. Ockletree persuasively argues that the right to be free from discriminatory employment practices is easily as fundamental as the commercial rights that our early article I, section 12 cases addressed. See Pl.’s Opening *797Br. at 27 n.13.1 would recognize that exempting nonprofit religious employers from WLAD claims bestows a “privilege” or “immunity” on them within the meaning of the article I, section 12 privileges and immunities clause.

III. There Is No “Reasonable Ground” for Privileging Religious Nonprofits over Secular Ones

¶48 A law that grants a privilege or immunity to any citizen, group of citizens, or corporation not available to all on the same terms violates article I, section 12 unless there is “reasonable ground for distinguishing between those who fall within the class and those who do not.” Grant County I, 145 Wn.2d at 731. A distinction is reasonable if it has “a natural, reasonable, and just relation to the subject matter of the act.” State ex rel. Bacich v. Huse, 187 Wash. 75, 84, 59 P.2d 1101 (1936), overruled on other grounds by Puget Sound Gillnetters Ass’n v. Moos, 92 Wn.2d 939, 947, 603 P.2d 819 (1979).
¶49 Although this test resembles certain articulations of rational basis review, the two are not identical. As Professor Thompson notes, Washington courts refrain from “hypothesizing facts” to justify a distinction under article I, section 12, and do not extend the legislature permission to “proceed incrementally,” instead taking a statute as they find it. Thompson, supra, at 1278-79. The legislature is already forbidden from drawing arbitrary distinctions, both under the federal and state equal protection clauses and state common-law restraints on the police power. See, e.g., Ventenbergs, 163 Wn.2d at 104 (citing Weyerhaeuser v. Pierce County, 124 Wn.2d 26, 40, 873 P.2d 498 (1994)). If article I, section 12 demanded no more, there would be no reason to confine its scope to laws concerning a “fundamental right of state citizenship.” Grant County II, 150 Wn.2d at 814.

*798
A. There Are No Reasonable Economic or Regulatory Grounds for Distinguishing between Religious and Secular Nonprofits

¶50 We need not question whether the legislature had reasonable grounds to exempt all nonprofit employers from discriminatory employment claims when it enacted WLAD. See Laws of 1949, ch. 183, § 3. Many nonprofits do socially vital work on a comparative shoestring, most in reliance on erratic government funds, grants, or donations. See Evelyn Brody, Agents without Principals: The Economic Convergence of the Nonprofit and For-Profit Organizational Forms, 40 N.Y.L. Sch. L. Rev. 457, 470 & n.50 (1996) (quantifying sources of nonprofit funding). Nonprofits often compete directly with government and for-profit enterprises for scarce resources, including employees, but lack both the for-profit’s power to sell ownership interests and the taxing power of a government.
¶51 In today’s increasingly complex regulatory environment, nonprofits frequently lack access to the sophisticated financial and legal advice enjoyed by for-profit competitors. See Carter G. Bishop, The Deontological Significance of Nonprofit Corporate Governance Standards: A Fiduciary Duty of Care without a Remedy, 57 Cath. U. L. Rev. 701, 709 (2008). Discrimination suits place a heavy financial and legal burden on these comparatively fragile employers, and the legislature could reasonably exempt nonprofits from WLAD on this basis.
¶52 But this is not what the legislature did. The WLAD exempts only religious nonprofits, not secular ones, from employment discrimination claims, and the question is whether its distinction is justified by some “reasonable and just difference” between the two types of employers. Grant County I, 145 Wn.2d at 737 (Madsen, J., concurring and dissenting) (citing McDaniels v. J.J. Connelly Shoe Co., 30 Wash. 549,555, 71 P. 37 (1902)). With respect to the burdens of state regulation, what makes nonprofits vulnerable to *799discrimination claims is their structure and financing, not their particular mission. Amici Religious Organizations argue that the exemption better enables them to “meet[ ] critical needs of the most vulnerable,” that it “lessens the burden on governmental assistance programs,” and that defending discrimination claims requires significant resources that would be better spent for the public good. Br. of Amici Curiae Religious Orgs. at 13-14. Amici are undoubtedly correct, but these arguments apply equally in every respect to secular nonprofits, which are organized for purposes no less socially beneficial, and whose charitable, benevolent, educational, cultural, and scientific aims are no less impaired by civil claims. See RCW 24.03.015.
¶53 Nor are secular nonprofits any better situated than religious ones to “price these increased expenses [from discrimination suits] into the cost of the ‘goods’ they provide.” Br. of Amici Curiae Religious Orgs. at 15-16. Indeed, religious nonprofits receive the lion’s share of private contributions and more volunteer labor than any other nonprofit segment. See Brody, supra, at 470 n.50 (noting more than 50 percent of all private contributions go to religious employers, and that 75 percent of their labor is donated). Religious and secular nonprofits are similarly situated with regard to civil liability for employment discrimination claims and should be treated the same under the law. Instead, the exemption bestows upon religious nonprofits a uniquely valuable asset. Amici point out that Franciscan Health Services (FHS) and others use the exemption as a bargaining chip in negotiations with unionized employees, offering to waive the exemption as to represented employees. See Br. of Amicus Curiae Am. Civil Liberties Union, Am. Civil Liberties Union of Wash., and Anti-Defamation League at 11-12.
¶54 If there is reasonable ground for the WLAD exemption, it is not based in any economic or regulatory distinction between religious and secular nonprofits. The lead opinion subtly recognizes this fact, as its only argument for *800granting special privileges to religious nonprofits is based on their religious character. As discussed below, this argument, rather than justifying the WLAD exemption, actually confirms its unconstitutionality.

B. The Federal Constitution Prohibits Granting Special Benefits to Religious Employers That Are Unrelated to Religious Freedom

¶55 Although WLAD’s grant of immunity to religious nonprofits lacks any legitimate regulatory basis, the lead opinion asserts it is reasonable because the law alleviates a burden on these employers’ religious free exercise. Lead opinion at 783. At the same time, the lead opinion is careful to point out that the free exercise clause does not require granting the immunity. Id. at 786 n.ll. The lead opinion misapprehends the import of its argument: the law violates the First Amendment to the federal constitution. It is therefore per se unreasonable under article I, section 12.
¶56 The free exercise and establishment clauses of the First Amendment stand in some tension. While the free exercise clause bars the State from showing overt hostility to religion, the establishment clause addresses the opposite concern, directing that government “may not place its prestige, coercive authority, or resources behind a single religious faith or behind religious belief in general.” Tex. Monthly, Inc. v. Bullock, 489 U.S. 1, 9,109 S. Ct. 890,103 L. Ed. 2d 1 (1989). It prohibits government “from abandoning secular purposes in order to put an imprimatur on one religion, or on religion as such.” Gillette v. United States, 401 U.S. 437, 450, 91 S. Ct. 828, 28 L. Ed. 2d 168 (1971); see Bd. of Educ. of Kiryas Joel Vill. Sch. Dist. v. Grumet, 512 U.S. 687, 703, 114 S. Ct. 2481, 129 L. Ed. 2d 546 (1994) (“government should not prefer one religion to another, or religion to irreligión”).
¶57 Laws that benefit religion over nonreligion are valid only if they serve a “secular legislative purpose.” Lemon v. Kurtzman, 403 U.S. 602,612,91 S. Ct. 2105,29 L. Ed. 2d 745 *801(1971). Because government must honor the free exercise of religion no less than abstain from promoting it, “the government may (and sometimes must) accommodate religious practices and . . . may do so without violating the Establishment Clause.” Hobbie v. Unemployment Appeals Comm’n, 480 U.S. 136,144-45,107 S. Ct. 1046, 94 L. Ed. 2d 190 (1987).
¶58 But while government can relieve a significant and concrete burden on free exercise, at some point accommodation of religious freedom crosses the line into “an unlawful fostering of religion.” Id. at 145. A law that grants a special privilege to religious organizations is unconstitutional if it “is not required by the Free Exercise Clause and ... either burdens nonbeneficiaries markedly or cannot reasonably be seen as removing a significant state-imposed deterrent to the free exercise of religion.” Bullock, 489 U.S. at 15 (citing Corp. of Presiding Bishop of Church of Jesus Christ of Latter-Day Saints v. Amos, 483 U.S. 327, 348, 107 S. Ct. 2862, 97 L. Ed. 2d 273 (1987) (O’Connor, J., concurring in judgment)).
¶59 While the lead opinion purports to follow federal law, it concedes that even the “[a]bsolute freedom of conscience” guaranteed by article I, section 11 does not demand an exemption for religious employers from the WLAD.17 Lead opinion at 786 n.11. Consequently, the WLAD exemption violates the First Amendment establishment clause unless it removes a “significant state-imposed deterrent” to free exercise. Bullock, 489 U.S. at 15.
*802¶60 The lead opinion insists that it does, citing the United States Supreme Court’s decision in Amos. Lead opinion at 784. In its rush to adopt Amos, the lead opinion fails to consider that the WLAD exemption is not the equivalent of Title VII of the Civil Right Act of 1964 (Title VII), 42 U.S.C. § 2000e.
¶61 Title VII exempts religious employers from federal discrimination law only “ ‘with respect to the employment of individuals of a particular religion.’ ’’Amos, 483 U.S. at 329 n.1 (emphasis added) (quoting 42 U.S.C. § 2000e-l). Additionally, an employer may give employment preference to members of its own religion only if the employer’s “purpose and character are primarily religious.” Equal Emp’t Opportunity Comm’n v. Townley Eng’g & Mfg. Co., 859 F.2d 610, 618 (9th Cir. 1988). The Title VII exemption does not cover private secular employers that are merely organized under the auspices of a religious order. Id. at 619.
¶62 By contrast, the sweeping WLAD exemption allows any religious employer, whether operating a church or a coffee shop, to discriminate against employees on the basis of race, age, sex, or disability status, even if these factors are unrelated in any way to the employer’s faith. See RCW 49.60.040(11). The WLAD and Title VII exemptions are not comparable, and Amos does not resolve the constitutionality of our law. Although the lead opinion asserts that other courts have upheld exemptions as expansive as WLAD’s, the only case it cites is inapposite. Lead opinion at 785 (citing Pieszak v. Glendale Adventist Med. Ctr., 112 F. Supp. 2d 970, 997 (C.D. Cal. 2000)).181 am unable to find any case that supports the lead opinion’s claim.
*803¶63 Amos’ rationale also fails to translate to the WLAD exemption. The United States Supreme Court noted with approval that Congress’ 1972 expansion of the Title VII exemption to nonreligious activities of religious employers relieves them of the peril of predicting “on pain of substantial liability . . . which of its activities a secular court will consider religious.” Amos, 483 U.S. at 336. The lead opinion gladly builds on this reasoning, asserting that the legislature can also relieve Washington religious employers of the burden of predicting when their beliefs justify taking a discriminatory employment action. Lead opinion at 785. But requiring religious employers to comply with general laws forbidding discrimination on the basis of race and disability does not require them to draw impossible lines in the gray area between religious and secular activities. Amos, 483 U.S. at 336 (noting the absence of a bright line for this distinction). It simply requires them not to discriminate. If there is a brighter bright-line rule, I cannot imagine it.
¶64 The State may grant special benefits to religious affiliated corporations without violating the establishment clause, but only when necessary to alleviate a burden on free expression that is substantial and concrete. Bullock, 489 U.S. at 18; Amos, 483 U.S. at 335. Requiring a religious employer to articulate a sincerely held religious belief that concerns one of Washington’s “growing list of protected categories,” lead opinion at 785, does not itself interfere “with the ability of religious organizations to define and carry out their religious missions.” Amos, 483 U.S. at 339. WLAD already requires religious organizations not to discriminate against anyone in this “growing list” in places of public accommodation. See RCW 49.60.215. So long as civil liability is predicated on secular conduct, such as discrimination on nonreligious grounds, inquiring into the hiring and firing decisions of religious organizations does not entangle church and state or impair the free exercise of religion. See C.J.C. v. Corp. of Catholic Bishop of Yakima, 138 Wn.2d 699, 727-28, 985 P.2d 262 (1999).
*804¶65 As applied to Ockletree, the WLAD exemption immunizes FHS from potential liability for employment discrimination based on grounds unrelated to its religious beliefs or practice. The exemption is not necessary to satisfy FHS’s free exercise right and does not alleviate a substantial state-imposed burden on religious freedom. Bullock, 489 U.S. at 18 n.8. Consequently, it exceeds the limits of an accommodation of religion and violates the federal establishment clause. Because it is unconstitutional under the First Amendment, the distinction WLAD draws between religious and secular nonprofit employers cannot be “natural, reasonable, or just” under article I, section 12. Bacich, 187 Wash, at 84. I would hold it is invalid as applied to Ockletree and all similarly situated plaintiffs.19
CONCLUSION
¶66 WLAD grants religious nonprofits immunity from a right of action that belongs to all Washington citizens by virtue of citizenship. Under the privileges and immunities clause, the legislature cannot grant such immunity to one class of corporations unless there are reasonable grounds for excluding others. Because WLAD grants immunity from discrimination claims that are unrelated to the employer’s religious beliefs, it is not necessary to alleviate a concrete and substantial burden on religious exercise. The distinction WLAD draws between religious and secular nonprofits violates the federal First Amendment establishment clause and therefore cannot satisfy the “reasonable ground” stan*805dard under article I, section 12. For this reason, I would answer yes to certified question number 2 and hold that RCW 49.60.040(11) cannot be applied to bar WLAD claims alleging race or disability discrimination. I respectfully dissent.
Fairhurst, González, and Gordon McCloud, JJ., concur with Stephens, J.

 The lead opinion never addresses the second certified question, which concerns Ockletree’s as-applied challenge, choosing instead to highlight the dramatic potential for declaring the exemption unconstitutional “for all religious nonprofits . . . including universities, elementary schools, Catholic Community *790Services, Jewish Family Services, CRISTA Ministries, YMCA, YWCA, Salvation Army, and St. Vincent De Paul,” not to mention “churches, synagogues, and mosques.” Lead opinion at 777. In fact, when it offers answers to the questions posed, the lead opinion considers only the facial challenge and mistakenly divides the questions into (1) article I, section 12 and (2) article I, section 11. Lead opinion at 788-89. It therefore does not explain how RCW 49.60.040(11) can be applied to allow employment discrimination on grounds wholly unrelated to religious exercise without violating article I, section 12.


 State v. Gunwall, 106 Wn.2d 54, 720 P.2d 808 (1986).


 The lead opinion claims we do not conduct equal protection analysis as a matter of state law. Lead opinion at 776 n.4. The lead opinion is wrong. Unless a statute implicates a privilege or immunity of state citizenship, Washington courts apply “the same constitutional analysis under the state constitution’s privileges and immunities clause that is applied under the federal constitution’s equal *792protection clause.” Andersen v. King County, 158 Wn.2d 1, 9, 138 P.3d 963 (2006) (plurality opinion); see Am. Legion Post No. 149 v. Dep’t of Health, 164 Wn.2d 570, 608,192 P.3d 306 (2008) (plurality opinion) (noting that “[e]qual protection under the law is required by both the Fourteenth Amendment to the United States Constitution and article I, section 12 of the Washington Constitution”); DeYoung v. Providence Med. Ctr., 136 Wn.2d 136,140-44, 960 P.2d 919 (1998) (applying equal protection analysis as a matter of state constitutional law); Griffin v. Eller, 130 Wn.2d 58, 64-65, 922 P.2d 788 (1996) (same); see generally Utter, supra, at 39 (describing Washington’s equal protection doctrine). The lead opinion’s disregard of this long-standing doctrine is unwarranted and unexplained.


 There is no room for disagreement on this question. The free exercise clause exempts religious employers from employment laws of general applicability only with regard to the hiring and firing of ministers. See Hosanna-Tabor Evangelical Lutheran Church & Sch. v. Equal Emp’t Opportunity Comm’n, 565 U.S._, 132 S. Ct. 694, 705-06, 181 L. Ed. 2d 650 (2012). Ockletree staffed a desk in the emergency department at a hospital, where he checked visitors’ identification and issued name tags. He was not a “minister,” and his dismissal is not protected by any guaranty of religious expression. Nor is there any argument that an individual’s “ [a]bsolute freedom of conscience” guaranteed by Washington’s article I, section 11 protects the defendant corporations. Const, art. I, § 11.


 The California statute pointedly does not exempt “a religious corporation or association with respect to persons employed by the religious association or corporation to perform duties, other than religious duties, at a health care facility operated by the religious association or corporation for the provision of health care.” Cal. Gov. Code § 12926.2(c). Other sections narrow the exemption further, echoing the ministerial exemption. See Cal. Gov. Code § 12926.2(b), (d)-(f). Notwithstanding the lead opinion’s claim, California’s exemption is far narrower than ours and would not cover Ockletree’s employment with FHS.


 A remaining question is whether WLAD stands if the religious exemption is unconstitutional. See State v. Anderson, 81 Wn.2d 234, 236, 501 P.2d 184 (1972). The legislature included a severability clause when it amended the definition of “employer” to its present form. Laws op 1957, ch. 37, § 27. There is nothing to suggest that the legislature would have preferred to deprive all Washington workers of protection from employment discrimination rather than exempt religious nonprofits, and protecting employees of religious employers from discrimination is consistent with the purpose of the law. See RCW 49.60.010.1 would hold only that portion of RCW 49.60.040(11) granting a privilege to religious nonprofits invalid, and only as applied to plaintiffs whose dismissal was unrelated to their employers’ religious beliefs or practices.